Title: From George Washington to Commodore John Hazelwood, 13 November 1777
From: Washington, George
To: Hazelwood, John



Sir
Head Quarters Whitemarsh [Pa.] 13th Novemr 1777

The weight of the Enemy’s Fire upon Fort Mifflin has made such an impression upon the Works, that I think it more than probable that the Garrison will soon be obliged to evacuate it totally, altho’ I have directed them to keep up a shew of possession as long as possible. I shall be glad, to know whether it will be possible for you to remain at or near your present station with the fleet, after our people have totally evacuated the Island, and the Enemy have taken possession? or whether it will be in your power to hinder them from erecting new Works upon the Island by the Fire of your Ships, Floating Batteries and Gallies? If this can be done, and we can keep possession of the Jersey Shore three Weeks longer, we may possibly hinder them from getting a clear passage thro’ the Chevaux de frize this Winter, which to us is the most desirable event. They have already carrd some of their smaller Vessels, such as Brigs and sloops, between the Islands and into Schuylkill.
I confess myself unable to give you any Advice as to the disposition of the navy, supposing the Enemy in possession of Mud Island, and shall therefore be glad to have the opinion of yourself, and Officers upon the subject. I am Sir

Go: Washington

